Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome all of the prior art rejections of the previous Office action and place the application in condition for allowance.  Independent claim 1 has been amended to include the limitations of claim 2 (now canceled).  This amendment overcomes the 102(a)(1) rejection to Hatakeyama et al. (US 2015/0236274).  Applicants have also canceled claim 10 which removes the prior art rejections to Mu et al. (CN-106773203), Kaafarani et al. (J. Mater. Chem. C 2013, 1, 1638-1650), and Lee et al. (US 2009/0273278).  Applicants have also amended claim 1 such that compounds of general formula (1) serve as a dopant material and compounds of general formula (2) serve as a host material.  The prior art rejection of Hatakeyama et al. in view of Mu et al. was relied upon in a manner contrary to independent claim 1 as currently amended.  Mu et al. was relied upon to render obvious embodiments where compounds of formula (1) and (2) are present in an emission layer with compounds of formula (2) serving as the dopant material and compounds of formula (1) serving as the host material.  Claim 1 requires the opposite to be true; namely that compounds of formula (1) serve as a dopant material and compounds of formula (2) serve as a host material.  Claim 11 has been amended to be an independent claim, thus placing claim 11 in condition for allowance.  Last, compounds which satisfy the limitations of newly added claim 12 is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 



/Robert S Loewe/Primary Examiner, Art Unit 1766